UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6576


JOHN WALKER,

                  Petitioner - Appellant,

             v.

JON OZMINT, Director SCDC; WARDEN, McCormick Correctional
Institution,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Terry L. Wooten, District Judge.
(0:08-cv-00241-TLW)


Submitted:    November 17, 2009             Decided:   November 20, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Walker, Appellant Pro Se. William Edgar Salter, III,
Assistant  Attorney General, Donald  John  Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Walker seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2006) petition.                           The order is

not   appealable       unless   a    circuit       justice      or   judge     issues    a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2006).                 A

certificate       of     appealability          will     not     issue        absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.    § 2253(c)(2)        (2006).        A    prisoner       satisfies       this

standard   by     demonstrating       that      reasonable      jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling     by     the     district         court        is     likewise       debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84   (4th     Cir.   2001).       We    have    independently         reviewed      the

record   and     conclude   that      Walker      has    not    made    the    requisite

showing.       Accordingly, we deny Walker’s motion for a certificate

of appealability and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                               DISMISSED



                                            2